Exhibit 99.1 TRANSCANADA CORPORATION – SECOND QUARTER 2008 Quarterly Report to Shareholders Media Inquiries: Shela Shapiro/ Cecily Dobson (403) 920-7859 (800) 608-7859 Analyst Inquiries: David Moneta/Myles Dougan/Terry Hook (403) 920-7911 (800) 361-6522 TransCanada Announces Second Quarter Net Income of $324 Million Comparable Earnings Per Share Increase 27 Percent CALGARY, Alberta –July 31, 2008 – (TSX: TRP) (NYSE: TRP) Second Quarter Highlights (All financial figures are unaudited and in Canadian dollars unless noted otherwise) ● Net income for second quarter 2008 of $324 million ($0.58 per share) compared to $257 million ($0.48 per share) for the same period in 2007, an increase of approximately 21 per cent on a per share basis ● Comparable earnings for second quarter 2008 of $316 million ($0.57 per share) compared to $241 million ($0.45 per share) for the same period in 2007, an increase of approximately 27 per cent on a per share basis ● Funds generated from operations for second quarter 2008 of $676 million compared to $596 million for the same period in 2007, an increase of approximately 13 per cent ● Dividend of $0.36 per common share declared by the Board of Directors ● Proceeded with plans for a 500,000 barrel per day expansion and extension of the Keystone crude oil pipeline system from western Canada to the U.S. Gulf Coast ● Construction began on the initial phase of Keystone that will serve markets in the U.S. Midwest ● Portlands Energy Centre went into service in simple-cycle mode on time and on budget “The significant increase in second quarter earnings and cash flow demonstrates TransCanada's ability to deliver strong financial performance from its growing portfolio of high quality assets,” said Hal Kvisle, TransCanada's president and chief executive officer. “Today we are in the midst of a $17 billion capital program that is expected to deliver significant value to our shareholders over the next five years. Preparing for the longer term, we continue to build and develop our portfolio of large scale energy infrastructure projects including oil and gas pipelines, power generating plants and natural gas storage facilities.” TransCanada
